Bird, J.
(dissenting). Hugh Brown was in the possession of David Brown’s farm, under a contract of purchase. David claimed Hugh’s rights had expired thereunder, and demanded that he vacate. Hugh refused to go. David commenced proceedings before a circuit court commissioner to oust him, and obtained a judgment for restitution. Hugh appealed, and gave the statutory bond in double the amount of the rental value of the farm. David then filed a bill on the chancery side of the court for the appointment of a receiver to preserve the crops and the proceéds thereof. Hugh filed an answer, and the chancellor on a preliminary hearing ordered the appointment of a receiver in case a bond was not given, in the sum of $1,400, to cover the value of the growing crops. This is the bond upon which judgment was rendered in this suit.
I am unable to agree with Mr. Justice Ostrander that the judgment in this case should be affirmed. In my opinion the chancery court which ordered the bond in suit was without jurisdiction, because David Brown had an adequate remedy at law. He conceived that he had a grievance, and he selected a court of law himself in which to have that grievance redressed. He obtained the relief which he sought. Then why should he be permitted to have further redress in a court of equity? The only answer appears to be that the bond ordered by the commissioner was inadequate. If it were, he should have so protested at the time and introduced proof before the commissioner to show that the rental value was larger than the amount proposed to be fixed in the bond. He did not do- this. He made no motion afterwards to have the penalty *491enlarged; therefore we must conclusively presume that the rental value was properly fixed by the commissioner. The bond of $1,200 ordered by the commissioner covered the rental value. After this there was no occasion for a court of chancery to order another bond to cover the value of the crops. If Hugh paid the rental value, he was entitled to the crops, because the value of the crops was the principal factor in determining the rental value. It cannot be possible that he was liable for both, the rental value plus the value, of the crops. If under the circumstances of this case the- complainant was entitled to further relief in a court of equity, it establishes a new rule which may be followed in every case where the penalty in the appeal bond is fixed at a sum smaller than the complainant thinks it ought to be.' The chancery proceedings must necessarily have shown upon their face that the plaintiff had an adequate remedy at law, and that he had pursued it. When this appeared, the chancellor should have dismissed the proceedings becausé this objection goes to the jurisdiction of the subject-matter.
The judgment should be reversed, and no new trial ordered.
The late Justice McAlvay took no part in this decision.